[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                     FOR THE ELEVENTH CIRCUIT
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                       ________________________              May 16, 2005
                                                         THOMAS K. KAHN
                             No. 04-14703                     CLERK
                         Non-Argument Calendar
                       ________________________

                 D. C. Docket No. 04-00061-CV-1-CDL-4


LOGIE W. TALLEY,

                                                     Plaintiff-Appellant,

     versus

THE HOUSING AUTHORITY
OF COLUMBUS, GEORGIA,

                                                     Defendant-Appellant.

                      _________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     __________________________

                              (May 16, 2005)

Before EDMONDSON, Chief Judge, BIRCH and BARKETT, Circuit Judges.
PER CURIAM:

      Plaintiff-Appellant Logie W. Talley, appearing pro se, appeals the district

court’s grant of summary judgment to Defendant-Appellee, the Housing Authority

of Columbus, Georgia (“Housing Authority”). Talley brought a section 1983 suit,

42 U.S.C. § 1983, against the Housing Authority challenging a state court order

that allowed the Housing Authority to seize his property. No reversible error has

been shown; we affirm.

      Talley’s section 1983 suit arises from the Housing Authority’s

condemnation of Talley’s property in 1994. Talley alleged that the Housing

Authority violated his Fourth, Fifth and Fourteenth Amendment rights when it

unlawfully asserted eminent domain over his private property. At the crux of

Talley’s claim is his assertion that no “public necessity” -- the sine qua non of

Georgia’s power of eminent domain, see Williams v. LaGrange, 98 S.E.2d 617,

620 (Ga. 1957) -- supported the condemnation of his property. Talley complains

that the Housing Authority asserted eminent domain unlawfully over his property

and later sold it to a private citizen at a profit. The Housing Authority moved for

summary judgment, asserting defenses of res judicata, estoppel, laches, and failure

to state a claim.




                                          2
        The procedural facts are undisputed. Talley was served as one of several

condemnees in a condemnation action in Superior Court of Muscogee County,

Georgia. A special master was appointed who awarded $17,500 as the value of

the property. The special master’s award was made the order and judgment of the

Superior Court of Muscogee County on 1 August 1994. Talley filed an appeal of

that judgment, but the appeal was dismissed as untimely. Talley filed a motion to

set aside the state court condemnation action on 20 June 1997; that motion was

denied.

        The district court concluded that it lacked subject matter jurisdiction under

the Rooker-Feldman doctrine.1 The Rooker-Feldman doctrine precludes federal

courts -- other than the United States Supreme Court -- from reviewing final

judgments of state courts. See Rooker v. Fidelity Trust Co., 44 S.Ct. 149, 150

(1923); D.C. Court of Appeals v. Feldman, 103 S.Ct. 1303, 1311-15 (1983).

When four criteria are satisfied, Rooker-Feldman bars lower federal court

jurisdiction: (1) the party in federal court is the same as the party in state court; (2)


   1
     Although Housing Authority failed to raise the Rooker- Feldman doctrine or to challenge the
district court’s subject matter jurisdiction, a federal court has an independent obligation to satisfy
itself that it has authority to hear a case before it proceeds to the merits. See University of S. Ala. v.
American Tobacco Co., 168 F.3d 405, 410 (11th Cir.1999). That the litigants do not question the
court's jurisdiction is of no consequence; “ the court must inquire into its jurisdictional basis sua
sponte.” Mirage Resorts, Inc. v. Quiet Nacelle Corp., 206 F.3d 1398, 1401 (11th Cir. 2000).


                                                    3
the prior state court ruling was a final judgment on the merits; (3) a reasonable

opportunity existed for the party seeking relief in federal court to have raised the

federal claims in the state court proceeding; and (4) the issue advanced in federal

court was either adjudicated by the state court or was inextricably intertwined with

the state court’s judgment. Amos v. Glynn County Bd. of Tax Assessors, 347 F.3d

1249, 1265 n.11 (11th Cir. 2003).

      We conclude, as did the district court, that the Rooker-Feldman criteria are

satisfied. Talley and the Housing Authority were both parties to the state court

condemnation action. That state court action ended in a final judgment on the

merits: Talley’s property was condemned and the Housing Authority was granted

fee simple title to the property. Talley had the opportunity to argue before the

Special Master and on appeal to the Superior Court of Muscogee County the issue

of public necessity and the claimed violation of his constitutional rights. And the

petition for condemnation in the state court proceedings stated that acquisition of

the property was necessary to achieve the public purpose of urban redevelopment.

See Williams, 98 S.E. 2d at 620 (“[t]he underlying and fundamental principle

upon which the right to take the property of any private citizen against his will ...

by eminant domain is that it is necessary to do so for a public purpose.”). So, the




                                           4
issue of whether the property was condemned for a public use necessarily was

litigated in the state court condemnation action.

          The district court committed no reversible error in concluding that it lacked

subject matter jurisdiction to consider Talley’s claims.2

          AFFIRMED.




      2
          The district court concluded, alternatively, that principles of res judicata precluded
consideration of Talley’s claims. We address only the jurisdictional basis for the district court’s
decision.

                                                5